Citation Nr: 0711051	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  06-33 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was made in 
the rating decision of November 9, 1951, that denied service 
connection for asthma.

2.  Entitlement to an effective date earlier than March 14, 
2003, for the award of service connection for a lung 
disability manifested by chronic obstructive pulmonary 
disease (claimed as bronchial asthma).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from December 1948 to January 
1950 and from October 13, 1950 to November 4, 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

In May 2005, the Board granted the veteran's motion to 
advance his appeal on the docket, pursuant to 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. 
§ 20.900 (c)(2006).  

The veteran testified with regard to the matters decided 
herein via videoconference at a Board hearing in March 2007.


FINDINGS OF FACT

1.  In a November 1951 decision, the RO denied the veteran's 
claim for service connection for asthma.  The veteran was 
notified of the decision in November 1951 and did not appeal 
it.

2.  Although the veteran contends that the RO erred in 
November 1951 when it failed to grant entitlement to service 
connection for asthma, he has not established, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different.

3.  In October 1984, the RO denied reopening the claim for 
service connection for bronchial asthma.  The veteran was 
notified of the decision in November 1984 and did not appeal 
it.

4.  In a communication received at VA on March 14, 2003, the 
veteran effectively requested that his service connection 
claim for bronchial asthma be reopened. 

5.  By rating decision in March 2006, the RO granted 
entitlement to service connection for a lung disability 
manifested by chronic obstructive pulmonary disease (claimed 
as bronchial asthma) and assigned an effective date of March 
14, 2003.


CONCLUSIONS OF LAW

1.  The November 1951 RO rating decision that denied service 
connection for asthma is final.  38 U.S.C.A. § 7105 (West 
2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2006).

2.  Clear and unmistakable error in the November 1951 rating 
decision has not been established.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2006).

3.  The October 1984 rating decision, which denied reopening 
the claim for service connection for asthma, is final.  38 
U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

4.  An effective date earlier than March 14, 2003, for the 
grant of service connection for a lung disability manifested 
by chronic obstructive pulmonary disease (claimed as 
bronchial asthma) is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(q)(r) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations implementing the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.  

At this point, the Board notes that in Livesay v. Principi, 
15 Vet. App. 165 (2001), the United States Court of Appeals 
for Veterans Claims (Court) noted that a clear and 
unmistakable error (CUE) claim is not a claim for benefits, 
but rather is a collateral attack on a final decision.  Thus, 
one requesting reversal or revision on the basis of CUE is 
not a claimant within the meaning of the VCAA and therefore, 
the notice and development provisions of the VCAA do not 
apply to claims based on CUE.

In this case, in April 2003 and June 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate new and material evidence 
claims and earlier effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.  The Board acknowledges 
that the information regarding substantiating earlier 
effective date claims was not provided until after the rating 
decision on appeal was issued.  The Board also acknowledges 
that the veteran was not informed of the information 
regarding service connection or increased ratings claims.  As 
such, the VCAA notice in this case was deficient as to timing 
and content.  The question that must be addressed is whether 
the veteran was prejudiced as a result of the untimely notice 
as to the evidence necessary to establish effective dates and 
the insufficient content as it pertains to the type of 
evidence necessary to establish service connection and assign 
a disability rating.  It is pertinent to note that the 
evidence does not show, nor does the veteran or his 
representative contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Mayfield, supra (due process concerns with 
respect to VCAA notice must be pled with specificity).  
Moreover, as the claim of entitlement to an earlier effective 
date is denied by this decision, any claim as to the 
appropriate effective date to be assigned is rendered moot.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service records and VA 
treatment records.  The Board notes that the veteran has not 
been afforded a VA examination in relation to his claims.  
However, as the determination of an earlier effective date 
claim is dependent upon when the veteran filed his claim to 
reopen his claim of entitlement to service connection for 
bronchial asthma, a VA examination is not relevant in the 
instant case.  As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  A disagreement with 
how the RO evaluated the facts is inadequate to raise a claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  Where a claimant 
fails to reasonably raise a CUE claim as set forth above, 
there is no requirement to address the merits of the issue.  
Fugo, 6 Vet. App. at 44-45.

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  

As extant at the time of the November 1951 rating decision, 
in order to establish service connection for a claimed 
disability, the facts must have demonstrated that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  If a disability was not noted on the 
veteran's entrance examination, the existence of such 
disability prior to service can only be demonstrated by clear 
and unmistakable evidence.  Once a disability is determined 
to have pre-existed service, such disability will be conceded 
to have been aggravated where such disability underwent an 
increased in severity during service, unless such increase in 
severity is shown by clear and unmistakable evidence to have 
been due to the natural progress of the disease,  See VA 
regulations 1077 (effective August 9, 1946 to October 28, 
1954); VA regulations 1063 (effective May 13, 1947 to 
February 2,4, 1961).

Here, service connection for asthma was denied in a November 
1951 rating decision.  The RO observed that a November 29, 
1949 service medical record revealed that the veteran 
reported a history of asthma since the age of 9.  The RO also 
observed that the veteran's mother had written a letter dated 
in August 1951 which stated that their family physician noted 
that the veteran had symptoms of asthma when he was 
approximately 18 months old.  As such, the RO denied service 
connection for asthma because it found that the record showed 
clearly and unmistakably that the veteran's asthma existed 
prior to his active duty service.  Following written 
notification of the November 1951 decision that denied 
service connection for asthma, the veteran did not appeal 
that decision; therefore, that decision became final as to 
the evidence then considered.  See 38 U.S.C.A. § 7105 (West 
2002).  See also 38 C.F.R. §§ 20.302, 20.1103.  

The veteran now asserts that the RO erred in November 1951 by 
not granting service connection for asthma.  His sole 
contention is that he never had asthma prior to entering 
active duty service and that the RO should not have relied on 
his statement recorded in the November 1949 service medical 
record attesting to asthma since the age of 9 and upon his 
mother's 1951 letter noting that a family physician had 
observed symptoms of asthma in the veteran at 18 months of 
age in order to determine if his asthma pre-existed service 
or not.  The veteran's assertion that the RO erred by 
choosing to give probative value to the November 1949 service 
medical record and the 1951 letter from his mother is nothing 
more than a disagreement with how the RO evaluated the facts 
of case, which does not rise to the level of CUE.  See 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

This information, as well as that in the veteran's service 
medical records provided the medical basis for the RO 
adjudicator's determination in November 1951 that service 
connection for asthma was not warranted.  The Board does not 
agree with the veteran's argument.  Regardless, as stated 
above, disagreement as to how the facts were weighed or 
evaluated is not CUE.  See Damrel, 6 Vet. App. 242. 

While the Board finds that reasonable minds might differ as 
to whether the RO reached the correct determination as to the 
disposition of the veteran's claim in the November 9, 1951 
rating decision, the fact that adjudicators made a 
determination on a question on which reasonable minds might 
differ is an insufficient basis upon which to predicate a 
finding of clear and unmistakable error.  

Here, it is not shown that any critical facts were not 
considered or that controlling statutory and regulatory 
provisions were incorrectly applied.  In short, the Board 
concludes that the November 1951 rating decision does not 
include the kind of error of fact or law which would compel a 
conclusion that the result would have been manifestly 
different but for the alleged error, and there is simply no 
basis upon which to find clear and unmistakable error in this 
decision.  As such, the veteran's motion requesting that the 
November 9, 1951 rating decision should be revised or 
reversed on the grounds of CUE must be denied.

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the RO's 
November 1951 rating decision, as contended, has not been 
established.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. At 
43-44; Russell, 3 Vet. App. 313-314.

Earlier Effective Date Claim

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2006).  These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. 
§ 3.400(b)(2) (2006).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. §§ 
3.156(b), 3.400(q)(1)(i).  In cases where the evidence is 
received after a final disallowance, the effective date is 
the date the new claim is received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400(r), 
(q)(1)(ii).  In short, the effective date for service 
connection based on a reopened claim cannot be the date of 
receipt of an original claim which was previously denied.  
Waddell v. Brown, 5 Vet. App. 454, 456 (1993); see also Flash 
v. Brown, 8 Vet. App. 332, 340 (1995).  Recently, in Rudd v. 
Nicholson, 
20 Vet. App. 296 (2006), the Court held that when a rating 
decision is final, only a request for a revision premised on 
clear and unmistakable error (CUE) could result in the 
assignment of an earlier effective date.  A freestanding 
claim for an earlier effective date, once the appeal becomes 
final, attempts to vitiate the rule of finality.  

In this case, the veteran initially filed a claim for 
entitlement to service connection for asthma in June 1951.  
By rating decision of November 1951, service connection for 
asthma was denied, and the veteran was notified of the 
decision by letter dated November 15, 1951.  The veteran was 
provided a copy of the rating decision and a copy of his 
appellate rights.  No appeal was received with regard to that 
decision.  Therefore, the November 1951 rating decision 
became final.  38 U.S.C.A. § 7105(c).  The veteran then 
subsequently filed a claim for entitlement to service 
connection for asthma in August 1984, and by way of an 
October 1984 rating decision, the RO denied the claim, 
stating that new and material evidence had not been received 
to reopen his claim.  The veteran was notified of that 
decision by way of a November 1984 letter and he did not 
appeal.  The veteran again filed a claim for service 
connection for "bronchial asthma" in March 2003 and the 
veteran was eventually granted entitlement to service 
connection for a lung disability manifested by chronic 
obstructive pulmonary disease (claimed as bronchial asthma), 
effective the date of the claim on March 14, 2003.

The Board understands the veteran's contentions that he 
believes the effective date for the award of service 
connection should be the date of the first claim he filed for 
entitlement to service connection for asthma in 1951.  
However, the veteran had one year from notification of the 
November 1951 RO decision to initiate an appeal by filing a 
notice of disagreement (NOD) with the decision, and the 
decision became final when an appeal was not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  Thus, the June 
1951 claim and subsequent November 1951 final rating decision 
cannot provide a basis for an earlier effective date for the 
award of service connection for a lung disability manifested 
by chronic obstructive pulmonary disease (claimed as 
bronchial asthma).  For the same reasons, the August 1984 
claim and the October 1984 unappealed, final rating decision 
can also not provide a basis for an earlier effective date 
for the award of service connection for a lung disability 
manifested by chronic obstructive pulmonary disease (claimed 
as bronchial asthma).

As noted above, the assignment of effective dates of awards 
is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400.  Unless specifically provided otherwise, the effective 
date of an award based on a claim reopened after final 
adjudication "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (emphasis 
added).  The implementing regulation clarifies this to mean 
that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (emphasis added).

Here, the veteran filed a claim for entitlement to bronchial 
asthma on March 14, 2003, and service connection was awarded 
for his lung problem from that date.  Although VA found 
(after resolving the benefit of the doubt in favor of the 
veteran) that the medical evidence of record and the 
veteran's own assertions indicated that he had a lung 
disability prior to that date, the regulations specifically 
dictate that the effective date for service connection based 
on a reopened claim of service connection is whichever is 
later as between the date of claim and the date entitlement 
arose.  Under no circumstances can the veteran's award of 
service connection for a lung disability manifested by 
chronic obstructive pulmonary disease (claimed as bronchial 
asthma) be made effective prior to the date of his claim.  
Therefore, an effective date earlier than March 14, 2003, for 
the grant of service connection for a lung disability 
manifested by chronic obstructive pulmonary disease (claimed 
as bronchial asthma) is not warranted.  

In fact, an effective date prior to March 14, 2003, is 
legally precluded.  As stated above, the effective date 
cannot precede October 1984, as the rating decision of that 
date is final.  The veteran did not thereafter file a 
petition to reopen the claim for service connection for lung 
problems between October 1984 and March 14, 2003.  Applying 
38 U.S.C.A. § 5110, the earliest effective date is date of 
receipt of claim.  Here, that is March 14, 2003.  Applying 38 
C.F.R. § 3.400, the earliest effective date is date 
entitlement arose or date of claim, whichever is later.  Even 
if entitlement to service connection arose in 1951, the date 
of receipt of claim is March 14, 2003.  The Board finds that 
the RO has granted the earliest effective date possible based 
upon the facts in this case and the law and regulations.

The Board is aware that the veteran has asserted that he 
warrants service connection for his condition as of when he 
was discharged from service.  Based upon the above reasons, 
an effective date earlier than March 14, 2003, cannot be 
granted. 

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Clear and unmistakable error was not made in the rating 
decision of November 9, 1951, that denied service connection 
for bronchial asthma.

Entitlement to an effective date earlier than March 14, 2003, 
for the award of service connection for a lung disability 
manifested by chronic obstructive pulmonary disease (claimed 
as bronchial asthma) is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


